Mr. JUSTICE TRAPP, dissenting in part: I dissent from that portion of the majority opinion which determines that as to the crane, petitioner “did not receive reasonable notification of the sale within the meaning of the Code.” The purpose of reasonable notice to the debtor is to permit him to redeem prior to the creditor’s disposition of the collateral. Hemken v. First National Bank (1979), 76 Ill. App. 3d 23, 394 N.E.2d 868. The testimony is that upon his failure to pay any part of the principal when the note became due, Spillers was given 30 days to refinance by an extension of the note for that term. Thereafter, the note was placed in judgment. The Spillers pleadings admit to conversations between counsel of the respective parties providing 10 days’ notice of the best offer for the crane received through a recognized dealer in this sort of equipment. By letter dated March 1,1978, the attorney for the bank advised Spillers’ counsel of the offer in the sum of *15,000 for the crane with the statement “Ten days from receipt of this notice, the First National Bank of Arenzville shall be free to sell such crane as per our agreement of February 2, 1978.” On March 15, 1978, Spillers’ counsel wrote to the bank stating “On behalf of my client, Richmont Corporation 6 * *” that he would offer *16,000 for the crane. If that attorney was not, in fact, acting in behalf of Spillers, one would conclude that there was an apparent conflict of interest on the part of that counsel. We find from the Spillerses’ testimony that he and his wife were the only directors of Richmont Corporation. On March 22,1978, the bank, acting through its counsel, accepted the Richmont offer subject to payment in cash and provisions for collection of the balance of the bank’s judgment. The record does not show a written response to the written acceptance of the bank, either in behalf of Richmont or Spillers. Spillers’ testimony is that the matter of the bid was “dropped” and there is no testimony of any reply made to the bank’s acceptance, although the document concluded with the statement “Please advise as to when payment can be expected, when your client desires to take possession of the crane and * * The sale by the bank upon the initial bid was about 30 days later — a not unreasonable delay in the light of Spillers’ failure to respond to the last communication. I cannot agree with the conclusion of the majority that “that petitioner had no way of knowing the status of the matter.” His want of response to the bank’s acceptance is an apparent source of delay and confusion. Section 9 — 504(3) of the Uniform Commercial Code (Ill. Rev. Stat. 1977, ch. 26, par. 9 — 504(3)) requires “reasonable notification of the time after which any private sale or other intended disposition is to be made o o * ” Neither the statute, the conversations between respective counsel of the parties, nor the notice of the bank of a proposed sale fixed a date by which the sale would have to be completed. The majority opinion treats this event as a series of successive sales, notice of the last of which was lacking. The record does not support such determination, but rather shows the completion of a sale of which notice was given after Spillers had stalled the proceedings for sale by failing to respond to the acceptance. The record also shows that Spillers had more than adequate time to exercise any right of claim to redemption of the crane. Upon this issue I would affirm the trial court.